

114 HR 5663 IH: Four C’s for Careers Act
U.S. House of Representatives
2016-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5663IN THE HOUSE OF REPRESENTATIVESJuly 7, 2016Mr. Costello of Pennsylvania (for himself and Mr. Loebsack) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Carl D. Perkins Career and Technical Education Act of 2006 to deliver high-quality
			 career and technical education opportunities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Critical Thinking, Collaboration, Communication, and Creativity for Careers Act or the Four C’s for Careers Act. 2.Delivering high-quality career and technical education opportunities Section 135 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2355) is amended—
 (1)in subsection (b)— (A)in paragraph (3), by striking an industry, which may include work-based learning experiences; and inserting a range of industries identified through effective and sustained business and community partnerships, including work-based learning experiences;;
 (B)in paragraph (5)— (i)by inserting induction programs (as the term is defined in section 200 of the Higher Education Act of 1965 (20 U.S.C. 1021)), as well as preparation and after provide; and
 (ii)in subparagraph (A)— (I)in clause (iii) by striking ; and and inserting a semicolon; and
 (II)by adding at the end the following:  (v)teaching high-quality dual and concurrent enrollment career and technical education programs that are designed to expand opportunities for students to earn postsecondary credit and relevant certifications;
 (vi)encouraging best practices among communities of practitioners, including using blended learning programs (as such term is defined in section 4102 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7112)); and
 (vii)strategies for improving the critical thinking, communications, collaboration, and creativity skills of students participating in career and technical education programs;;
 (C)in paragraph (7), by inserting , such as developing and using open educational resources and creating physical environments that support student engagement after relevant technology;
 (D)in paragraph (8) by striking and at the end; (E)in paragraph (9) by striking the period and inserting a semicolon; and
 (F)by adding at the end the following new paragraphs:  (10)train career guidance and academic counselors to effectively use labor market information in assisting students with postsecondary education and career planning;
 (11)support public private partnerships designed to provide students with the credentials and skills required to secure employment in relevant fields; and
 (12)if determined appropriate by the local educational agency, support programs that coordinate and integrate—
 (A)academic and career and technical education content through coordinated instructional strategies, which may include experiential learning opportunities and promoting skills necessary for in-demand occupations or industries in the State in which such local educational agency is located; and
 (B)work-based learning opportunities that provide students with in-depth interaction with industry professionals and, if appropriate, academic credit.; and
 (2)in subsection (c)— (A)in paragraph (19)(D) by striking and;
 (B)in paragraph (20) by striking the period and inserting ; and; and (C)by adding at the end the following new paragraph:
					
 (21)to conduct a comprehensive needs assessment to identify the strategies, tools, and resources required for promoting greater engagement and coordination with business and industry, including exploring the unique technology, transportation, and other special needs of rural and low-income communities..
				3.Promoting critical thinking, collaboration, communication, and creativity
 The Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) is amended— (1)in section 3(5)(B) (20 U.S.C. 2302(5)(B))—
 (A)by inserting , creativity, communication,  after reasoning; and (B)by inserting collaboration skills,  after employability skills,;
 (2)in section 113(b)(2)(C) (20 U.S.C. 2323(b)(2)(C)), by inserting and acquisition of critical thinking, collaboration, communication, and creativity skills after self-sufficiency; and (3)in section 122(c)(7) (20 U.S.C. 2342(c)(7))—
 (A)in subparagraph (B) by striking and at the end; (B)in subparagraph (C) by inserting and after the semicolon; and
 (C)by adding at the end the following new subparagraph:  (D)improve the critical thinking, communications, collaboration, and creativity skills of students participating in career and technical education programs, including by—
 (i)integrating such skills into coursework through project-based learning; (ii)building the capacity of educators to teach such skills; and
 (iii)providing ongoing support to help students achieve such skills;. 